        Case: 3:19-cv-00984-slc Document #: 1 Filed: 12/03/19 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


JULIE HAMMELL
P.O. Box 87
Afton, WI 53501
                   Plaintiff,

vs.

                                       Case No.      19-cv-984
LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON
Registered Agent:
Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

                   Defendant.


                                   COMPLAINT



      The Plaintiff, Julie Hammell, by Hawks Quindel, S.C., for her complaint

against the above-named Defendant, hereby states as follows:

                                     PARTIES

      1. Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Afton, Wisconsin.

      2. Defendant, Lincoln Life Assurance Company of Boston (“Insurance

Company”), on information and belief, is a corporation organized under the laws of

the state of Massachusetts, licensed to do business in Wisconsin.
        Case: 3:19-cv-00984-slc Document #: 1 Filed: 12/03/19 Page 2 of 6




                              JURISDICTION & VENUE

      3. As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      4. Jurisdiction over this action is conferred upon this court because the claims

herein arise under ERISA.

      5. Venue is proper in the Western District of Wisconsin pursuant to ERISA §

502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events and

omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

      6. Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                       FACTS

      7. During the course of Plaintiff’s employment, Plaintiff became eligible for

certain employee benefits, including the long-term disability insurance (“LTDI”)

benefits provided by the Plan.

      8. Defendant approved Plaintiff’s claim for LTDI benefits through January

31, 2019.

      9.      Plaintiff’s gross LTDI benefit is worth $2,202.60 per month.




                                       2
          Case: 3:19-cv-00984-slc Document #: 1 Filed: 12/03/19 Page 3 of 6



         10.   Plaintiff was awarded SSDI benefits in the amount of $1,532.00 per

month. The Social Security Administration (SSA) found her to be disabled as of

September 1, 2015.

         11.   The SSA determined that Plaintiff was disabled based on the same

medical issues that constitute Plaintiff’s claim for LTDI benefits.

         12.   Defendant denied Plaintiff’s LTDI benefits claim beyond January 31,

2019.

         13.   Defendant determined whether Plaintiff was eligible for LTDI benefits

and was also responsible for paying Plaintiff’s LTDI benefits.

         14.   Plaintiff timely appealed Defendant’s denial of Plaintiff’s benefits

claim.

         15.   Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

         16.   Plaintiff submitted all information requested by the Defendant.

         17.   Defendant failed to consider the issues raised in Plaintiff’s appeal.

         18.   Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

         19.   Defendant did not perform a “full and fair review” of Plaintiff’s claim.

         20.   Defendant failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why that

material was necessary.




                                         3
         Case: 3:19-cv-00984-slc Document #: 1 Filed: 12/03/19 Page 4 of 6



        21.    Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

        22.    Defendant failed to engage in a meaningful dialogue with Plaintiff.

        23.    Defendant failed to adequately explain its reasons for denying Plaintiff

benefits.

        24.    Defendant conducted a selective review of Plaintiff’s medical records.

        25.     Defendant failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.

        26.    At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

        27.    At all times material to this case, the Plan has remained in full force

and effect.

        28.    Defendant’s denial of Plaintiff’s claim for LTDI benefits caused

Plaintiff to suffer the loss of benefits and to incur expenses.

                             FIRST CAUSE OF ACTION:
                       DENIAL OF BENEFITS IN VIOLATION OF
                           SECTION 502(a)(1)(B) OF ERISA

        29.    The preceding paragraphs are reincorporated by reference as though

set forth here in full.

        30.    Plaintiff has been and remains disabled, as that term is defined by the

Plan.

        31.    Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is de novo as the Plan has not granted the



                                        4
        Case: 3:19-cv-00984-slc Document #: 1 Filed: 12/03/19 Page 5 of 6



administrator discretionary authority to determine eligibility for benefits or to

construe the Plan terms.

      32.    Defendant wrongfully denied LTDI benefits due to Plaintiff.

      33.    Alternatively, if the arbitrary and capricious standard of review

applies, then Defendant arbitrarily and capriciously denied Plaintiff benefits.

      34.    Defendant interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

      35.    As both the payer of claims and the adjudicator of claim eligibility,

Defendant has an inherent conflict of interest.

      36.    The Plan provides for the offsetting of Plaintiff’s SSDI benefits against

Plaintiff’s LTDI benefits. As such, Defendant relied on Plaintiff’s SSDI award in

instances when it benefited Defendant but unreasonably ignored Plaintiff’s SSDI

disability determination in denying Plaintiff’s claim for LTDI benefits.

      37.    For these and other reasons, Defendant wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

      WHEREFORE the Plaintiff, Julie Hammell, demands judgment from the

Defendant for the following:

      A.     Payment of all retroactive LTDI benefits owed to Plaintiff under the

             terms and conditions of the Plan;

      B.     A declaration of Plaintiff’s continued eligibility for all LTDI benefits

             under the Plan;



                                       5
       Case: 3:19-cv-00984-slc Document #: 1 Filed: 12/03/19 Page 6 of 6



     C.    Prejudgment interest;

     D.    Reasonable attorney’s fees and costs related to the action; and

     E.    Such other and further relief that the Court deems just and equitable.



Dated: December 3, 2019


                                HAWKS QUINDEL, S.C.


                          By:         /s/ Lynn K. Lodahl
                                William E. Parsons, SBN: 1048594
                                Email: wparsons@hq-law.com
                                Lynn K. Lodahl, SBN 1087992
                                Email: llodahl@hq-law.com
                                409 East Main Street
                                P.O. Box 2155
                                Madison, Wisconsin 53701-2155
                                Telephone: 608/257-0040
                                Facsimile: 608/256-0236

                                Attorneys for Plaintiff, Julie Hammell




                                      6
